Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 8/16/2021.
2.	Claims 18-25, 27-29, and 32-35 are pending in the application. Claims 18, 32, and 33 are independent claims. Claims 1-17, 26, and 30-31 have been cancelled by applicant.
3.	The rejection of claims 18-25 and 27-34 under 35 U.S.C. 103 as being unpatentable over Kim in view of Robichaud has been withdrawn in response to the amendments.





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 27-29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., PGPub. 2013/0325460 filed (6/4/2013) in view of Robichaud et al., USPN 9,431,008 filed (5/29/2013) and further in view of Hartley et al., PGPub 2002/0184016 filed (5/29/2001).
In reference to independent claim 18, Kim teaches:
	‘an input interface configured to receive an input signal; processing circuitry comprising speech from a user;’
The reference to Kim discloses a voice recognition program on the display unit wherein a user inputs a voice command that is processed by the circuitry within the system including a processor. See paragraphs 0015, 0043 through 0046.
	‘command determination circuitry configured to determine a plurality of possible commands based on the input signal;’
The GUI program taught by Kim whereby a user inputs a voice command such as a ‘movie time’. In response, the GUI program displays, as is illustrated in figure 12b, an executable application program list corresponding to the ‘movie time’ voice command on the display unit. See paragraphs 0044, 0045, and 0071.
	‘an output interface including a screen configured to display as pictures to a user a plurality of output information which represents a result of execution of the plurality of determined possible commands by the processing circuitry, wherein each of the pictures comprises a snapshot of a desktop or a program; and’
The reference to Kim illustrates in figures 12a and 12b a method for receiving a voice command and displaying of the executable application program list corresponding to the received voice command. The list of executable programs are arranged using at least one of a similar degree with the ‘movie time’ voice command, the frequency in execution of application programs, and a recent execution order of the application program. See paragraphs 0071.

The reference to Robichaud (Col. 4, lines 50-67 and Col. 5, lines 1-20) discloses a means of receiving user input and more specifically parsing through the input to determine a plurality of possible command (i.e. maps application, email application, weather application, social media application, etc.). The result of execution of the plurality of determined possible commands are displayed as pictures of programs as is illustrated in figure 6E which illustrates a complete thread of messages with images of a weather application including specific weather for Boston as well as a map application which shows the traffic in Boston (i.e. represents a result of execution of the plurality of determined commands). Further, the reference teaches that a social media image could be used for the contact ‘bob’ figure 6e. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Kim which clearly shows the acceptance of an input signal, determining possible commands based on the signal, and displaying the application specific options to a user that represent selectable text based options with the reference to Robichaud which teaches a means of receiving and parsing input and determining a plurality of commands corresponding to the input for display as pictures of application as can be seen in figure 6e thus provided an added benefit of visually associating relevant command execution data with input for improved contextual information display.  
	‘selection circuitry configured to select one of the plurality of possible commands which have been displayed on the basis of a second input signal comprising additional speech from the user.’
The reference to Kim (See para. 0043—0045 and 0071, figures 12b and 12c) disclose how a user initiates a selection of at least one of the executable application programs displayed as pictures from the list of 
	The reference to Hartley (See para 0033-0035) discloses a similar speech recognition method for determining and generating candidate word or phrases based on what the user may be trying to accomplish. Further, the reference to Hartley discloses a user interface for displaying said candidates as well an audio prompt for receiving a selection of at least one of the candidate word or phrases presented to the user. The references to Kim and Hartley are analogous in that both disclose speech recognition and display methods for presenting possible commands based on speech input from a user. A means of selecting the displayed candidate content within the references to Kim and Hartley differ only in how the candidate content is selected. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references of Kim and Robichaud which teach speech input and recognition methods with the reference to Hartley which extends the speech input to the candidate content displayed since it would have provided an added benefit of utilizing additional speech input for extending the execution of commands based on displayed content.
In reference to dependent claim 19, Kim teaches:
	Displaying content in a highlighted manner through the display of similarity measures next to each executable application as well as a highlighted section to indicate the title ‘similarity’ within the display screen. See figure 12b and paragraph 0070-0073. 
In reference to dependent claim 20, Kim teaches:
	The reference to Kim describes a GUI processor displays a picture of an application program (see item 1209 of figure 12b). As presently claimed, the ‘output information corresponding to the effects associated with each of the commands spaced apart from each other’ is taught by the textual descriptions (i.e. effects) used to describe each different application specific option. 
In reference to dependent claim 21, Kim teaches:
	The reference to Kim illustrates in figures 12a and 12b a method for receiving a voice command and displaying of the executable application program list corresponding to the received voice command. The list of executable programs are arranged and displayed using at least one of a similar degree with the ‘movie time’ voice command, the frequency in execution of application programs, and a recent execution order of the application program. See paragraphs 0071.
In reference to dependent claim 22, Kim teaches:
	The reference to Kim discloses a means of determining and displaying a similarity value corresponding to specific command on the user interface. See figure 12a and 12b.
In reference to dependent claim 23, Kim teaches:
	As presently claimed, the list format utilized within the display screen for displaying executable applications and the output information representing each, spaced apart for easy selection by a user. Figure 12b and paragraphs 0070 through 0073.
In reference to dependent claim 24, Kim teaches:
	Displaying content in a highlighted manner through the display of similarity measures next to each executable application as well as a highlighted section to indicate the title ‘similarity’ within the display screen. The table displayed in figure 12B is adapted to fit each of the first three applications based on a similarity value associated with each. See figure 12b and paragraph 0070-0073.
In reference to dependent claim 25, Kim teaches:
	The GUI program arranges and displays the application program list based on at least one of a similar degree with the ‘movie time’, the frequency in execution of application programs, and a recent execution order of application programs. See paragraphs 0043-0046 and figures 12B, 12C. The table displayed in figure 12B is adapted to fit each of the first three applications based on a similarity value associated with each. See figure 12b and paragraph 0070-0073.
In reference to dependent claim 27, Kim teaches:
	The reference discloses a means of accepting different input commands as the plurality of possible commands through the display of different executable application programs which displayed as a list provide different input commands associated with each different executable program. See paragraphs 0070 through 0073.
In reference to dependent claim 28, Kim teaches:
	The user may add a voice command to use the voice recognition service, the electronic device adds the voice command input by him or her to a voice index for providing the voice recognition services. See paragraph 0005.
In reference to dependent claim 29, Kim teaches:
	The reference to Kim discloses a voice recognition program on the display unit wherein a user inputs a voice command that is processed by the circuitry within the system. See paragraphs 0043 through 0046.
In reference to independent claims 32, the claims recite a method for carrying out similar language and limitations to those found in the apparatus claim, independent claim 18. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 33, the claim recites a computer readable medium with software executable steps for carrying out similar limitations to those found in the apparatus claim, independent claim 18. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 34, Kim teaches:
	The reference to Kim illustrates in figures 12a and 12b a method for receiving a voice command and displaying of the executable application program list corresponding to the received voice command. The list of executable programs are arranged and displayed using at least one of a similar degree with the ‘movie time’ voice command, the frequency in execution of application programs, and a recent 
In reference to dependent claim 35, Kim teaches:
	The GUI program arranges and displays the application program list based on at least one of a similar degree with the ‘movie time’, the frequency in execution of application programs, and a recent execution order of application programs. The recent execution order teaches a time-based manner when displaying content. See paragraphs 0043-0046 and figures 12B, 12C.


Response to Arguments
6.	Applicant’s arguments with respect to claims 18-25 and 27-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant amended the claim and thus changed the scope of the invention when the claims are read as a whole. More specifically, applicant added language to a limitation, ‘second input signal comprising additional speech’. When the newly amended limitation is read within the context of the claim, the changes required a new search and the withdraw of the prior art rejection. 



Conclusion
7.	The examiner recommends adding language to further detail the output information as it relates to the ‘result of execution’ of the plurality of determined possible commands. The specification discloses identifying a specific application that corresponds to at least one of the plurality of commands, identifying an action to perform with the specific application, then displaying the picture of the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178